Citation Nr: 1622603	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel







INTRODUCTION

The Veteran had active duty service from December 1990 to May 1991; he also served in the Army Reserve and National Guard with a period of active duty for training from March 1985 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In January 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted, in January 2014, the Board remanded the Veteran's claim in part provide him with a VA examination with an opinion discussing whether the Veteran has a right shoulder disability related to service.  Service treatment records starting in February 1991 document right shoulder and neck treatment after a vehicular incident in January 1991.  

A VA examination occurred in April 2014.  The VA examiner included factual inconsistencies that make the report inaccurate.  First, the examiner based her opinions on the Veteran having multiple falls after service.  One such fall was listed in October 2013 after a fall from a truck.  While the Veteran sought treatment in October 2013 for acute symptoms of his right shoulder, the note reports Veteran denied any trauma or fall at that time.  The fall from the truck occurred in March 2009 and the Veteran suffered a fractured right scapula.  Based upon the Board's review of the evidence, this is the only fall by the Veteran that involved his right shoulder.  Second, the examiner attributed his current disability to the multiple falls and even if the opinion was limited to the March 2009 fall, the examiner did not account for the times the Veteran sought treatment for his right shoulder occurring before March 2009.  For instance, he complained of right shoulder pain in February 2008, but the VAMC records also document several instances of right shoulder pain well before March 2009.

When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Id. (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991)); see also Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  The Board thus finds the opinion is inadequate and an addendum must be provided that accurately takes into account the Veteran's post-service treatment.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA medical records of treatment of the Veteran from February 2014 to the present.   

2.  After the record development is completed, arrange for the examiner who conducted the April 2014 examination, if available, to prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  The rationale for all opinions should be provided.  

The examiner must conduct a careful review of the file and medical evidence and is then is asked to determine whether the Veteran has a right shoulder disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

The examiner is asked to discuss the clinical significance of post service complaints involving the right shoulder possibly as early as April 1994 (right arm numbness) and definitely by February 2005.  

A complete rationale for any opinion offered should be provided.

3.  After the development requested is completed, readjudicate the claim for service connection for a right shoulder disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
      
      
      
      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




